Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Priority
This application is a continuation-in-part of U.S. 16/323,110 filed February 4, 2019, which is  5 the U.S. national stage of PCT/EP2017/069908 (WO 2018/024912) filed August 7, 2017,  which claims priority to European application 16183025.2 filed August 5, 2016 and international PCT application PCT/EP2016/076104 (WO 2018/065076) filed October 28, 2016, and this application is a continuation-in-part of international PCT application PCT/EP2019/052980 filed February 7, 2019, which claims priority to European application10 18155571.5 filed February 7, 2018 and European application 18160586.6 filed March 7, 2018.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2022 has been considered by the examiner.

Claim Status
Claims 1, 6-12, and 14-21 are pending and under examination. Claims 2-5, 13, and 22 are canceled. 

Action Summary
Claims 1, 8-12, 14-18, and 21 rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, J Thromb Haemost. 2013;11: 1059–68., and Abot, EMBO Mol Med (2014) 6: 1328–1346 are maintained. 
Claims 6, 7, 19, and 20  rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, Journal of Thrombosis and Haemostasis,11: 1059–1068, and Abot, EMBO Mol Med (2014) 6: 1328–1346, as applied to claims 1, 8-12, 14-18, and 21, in further view of Meulenbrooks, Cochrane Library, 2015 are maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-12, 14-18, and 21 remain rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, J Thromb Haemost. 2013;11: 1059–68., and Abot, EMBO Mol Med (2014) 6: 1328–1346.
	Platteeuw teaches a method of female contraception, the method comprising administration of a dosage unit comprising an estetrol, preferably hydrous estetrol, see claims 13 and 1-2. The dosage unit contain 0.05-10 mg progestogen daily. (See claims 10 & 12.) Moreover, Platteeuw teaches the preferred amount of estetrol ranges from 1-20 mg with the monohydrate form is preferred. (See page 8; lines 16-18 & Examples). The 1-20 mg estetrol substantially encompasses the claimed 5-25 mg. The oral dosage unit includes tablets. (See page 6; lines 22-24.) Platteeuw further teaches the solid dosage unit contains preferably 0.1-5 mg of one or more progestogens including drospirenone as one of the preferred one or more prosterones. (See page 10, lines 1-4.) The incorporation of 0.1-5 mg progesterone that can be drospirenone encompasses both the claimed estetrol and drospirenone formulated together in a single oral dosage unit that reasonably provides a daily dose or estetrol and drospirenone and the claimed estetrol formulated in a first oral dosage unit to provide a daily dose of the estetrol and drospirenone formulated in a second oral dosage unit to provide a daily dose of the drosprinone. The amount of drospirenonoe and estetrol is taught with sufficient specificity to meet or substantially overlap the amount recited in the instant claims. Platteeuw teaches the uses of the solid dosage unit comprising once daily administration. (See page 12; lines 4-5.) 
Moreover, Platteew et al. does not teach reducing the risk of VTE wherein the female is a member of an at-risk population selected from the first-ever user and switchers/re-starter with a break of more than 4 weeks.
EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a woman ever uses a combined contraceptive. (See page 1.) 
Bird teaches previous studies concluded that there was an increased risk of non-fatal venous thrombo-embolism (VTE) with drospirenon. The study included 238 683 drospirenone and 193 495 levonorgestrel users. Among new and current users, a 1.90-fold (95% CI, 1.51–2.39) increased VTE relative risk was observed for drospirenone (18.0 VTE/10 000 women-years) vs. levonorgestrel (8.9 VTE/10 000 women-years). In analysis of new users, DRSP/EE20 had a 2.35-fold (95% CI, 1.44–3.82) VTE RR (relative risk) versus LNG/EE20. New users of DRSP/EE30 observed an increased RR versus LNG/EE30 among women starting to use COCs between 2001 and 2006(2.51, 95% CI, 1.12–5.64) but not between 2007 and2009 (0.76, 95% CI, 0.42–1.39), attributable to an increased incidence rate with LNG/EE30 from 2007 to2009. In direct comparison, DRSP/EE20 had an elevated risk of VTE compared with DRSP/EE30 (RR, 1.55; 95%CI, 0.99–2.41). A modestly elevated risk of VTE with drospirenone, compared with levonorgestrel was observed. The larger VTE incidence rate observed in DRSP/EE20 than in DRSP/EE30 and the increasing VTE incidence rate with levonorgestrel between 2007 and2009 were unexpected. (See Abstract.) 
Abot teaches because of these characteristics (having long plasma half-life and stimulates the binding to sex hormone binding globulin), E4 was evaluated, in combination with a progestin, as a new oral contraceptive in a phase II clinical trial. Very interestingly, Estetrol, i.e. E4 (up to 20 mg/day) did not elicit changes in circulating hepatic factors and thus might not increase thrombo-embolic events, which are undesirable effects of estrogen pharmaceuticals containing E2 or ethinylestradiol (EE). (See page 1329; right column; first paragraph.) Moreover, Abot teaches this profile of ERα activation indicates that E4 is a selective ER modulator which could have medical applications that should now be considered further, in particular in light its lesser hepatic effects in women, which could potentially reduce venous thrombo-embolic risk. (See page 1328; right column; last paragraph bridging left column; first paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Platteew by selected drospirenone in combination with estetrol and to include female subject at risk of increase VTE and first-ever users for contraception use and for reducing the risk of VTE associated with the combination of drospirenone and ethinil estradiol to give Applicant’s claimed method. One would have been motivated because Platteew teaches estetrol in combination with one or more progestogens that include drospirenone is effective for contraceptive use, because Abot teaches estetrol (E4) could potentially reduce venous thrombo-embolic risk, because Bird teaches the larger VTE incidence rate was observed in DRSP/EE20 than in DRSP/EE30 and because EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a woman ever uses a combined contraceptive. Therefore, one would reasonably expect the modified method to be effective for use as a contraceptive method having a reduced risk of VTE associated with the use of drospirenone in combination with ethinyl estradiol in a first-ever user with success.
With respect to the limitation of claims 13 and 22; “wherein the VTE is lower than VTE risk associated with the use of drospirenone and VTE risk associated with a combination of 20 microgram ethinyl estradiol and 3 mg drospirenone.” This limitation which appears to compare the administration of drospirenone in the amount of 1 mg to 40 mg in combination with estetrol in the amount of 0.5 mg to 10 mg with administration of a combination of 20 µg ethinyl estradiol and 3 mg drospirenone simply expresses the intended result of a process step positively recited. Since the references in combination renders obvious the claimed invention, said intended result would necessarily present absent evidence to the contrary. 

Claims 6, 7, 19, and 20 remain rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, Journal of Thrombosis and Haemostasis,11: 1059–1068, and Abot, EMBO Mol Med (2014) 6: 1328–1346, as applied to claims 1, 8-12, 14-18, and 21, in further view of Meulenbrooks, Cochrane Library, 2015.
Platteew, EMEA.CPMP, Bird and Abot collectively do not each 21/7 regimen (i.e. a combined administration method with an administration-free interval of about 7 days) and 24/4 regimen for contraception (i.e. a combined administration method with an administration-free interval of about 4 days).
Meulenbroeks teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception. (See Title.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the administration schedule of Platteew to include the administration of Meulenbroeks to give Applicant’s claimed method. One would have been motivated because Meulenbroeks teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception. (See Title.) One would reasonably expect the inclusion of the administration schedule taught by Meulenbroeks to increase compliance with success. 
	Applicant’s argument and Response to Applicant’s argument
The vast majority of arguments presented in this response filed on 9/6/2022 have been previously addressed. It is emphasized that the instant rejection has been maintained in (1) the Action mailed on 8/25/2022, (2) the Action mailed on 6/6/2022, (3) the Rejection mailed on 5/25/2021, (4) the Action mailed on 9/9/2020, and (5) the Rejection mailed on 7/2/2020. A response to these arguments can be found in this Office Actions. Newly presented arguments are addressed below.
Applicant argues that Platteeuw does not disclose oral administration as claimed, but rather relates to sublingual, buccal or sublabial administration. See, e.g., Platteeuw at p. 1, lines 17-18. In this regard, Platteeuw emphasizes, "[s]ublingual, buccal and sublabial administration each offer the advantages that the estetrol component does not have to pass through the digestive system and avoids first-pass liver exposure." Id. at p. 4, lines 28-30. Indeed, Platteeuw asserts "the bioavailability of sublingually administered estetrol is comparable or even superior to orally administered estetrol." Id. at p. 22, In. 10-11. Thus, non-oral administration is an important feature of Platteeuw.
In response, Applicant’s argument is not persuasive. While Platteeuw teaches sublingual, buccal or sublingual administration as the preferred route of administration, Platteeuw also teaches that the bioavailability of sublingually administered estetrol is comparable or even superior to orally administered estetrol. (See page 22, lines 10-12.)  Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). (See MPEP 2123 (I). In the present case, the WO document (Platteeuw) is a prior art reference for all it contains. Additionally, Platteeuw would have reasonably suggested to one of ordinary sill in the art to use the oral tablet as the oral and the sublingual administration have comparable bioavailability. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628